Citation Nr: 1222058	
Decision Date: 06/25/12    Archive Date: 07/02/12

DOCKET NO.  09-11 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for fatigue.

4.  Entitlement to service connection for loss of teeth, to include as due to radiation exposure.  

5.  Entitlement to service connection for a bilateral knee disorder.

6.  Entitlement to service connection for a left ankle disorder.  

7.  Entitlement to service connection for a left hip disorder.

8.  Entitlement to service connection for shortness of breath.

9.  Entitlement to service connection for memory loss.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. R. Bodger, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1981 to August 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from various rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Reasons for Remand:  To schedule the Veteran for another videoconference hearing and provide a Statement of the Case for the issues of service connection for bilateral hearing loss, tinnitus, and fatigue.

In a September 2008 rating decision, the RO denied entitlement to service connection for bilateral hearing loss, tinnitus, fatigue, loss of teeth, and a left ankle disorder.  The Veteran submitted a timely notice of disagreement with respect to these issues in November 2008.  In this notice of disagreement, the Veteran asserted that he disagreed with the decision and then asserted a new theory of entitlement with respect to his claim of service connection for his loss of teeth.  Specifically, the Veteran asserted that his loss of teeth was due to radiation exposure.  The filing of a notice of disagreement places a claim in appellate status.  The RO did not issue a Statement of the Case (SOC) with respect to the issues of service connection for bilateral hearing loss, tinnitus, or fatigue.  The failure to issue a SOC in such a circumstance renders a claim procedurally defective and necessitates a remand.  See 38 C.F.R. § 19.9, 20.200, 20.201 (2011); see also Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 398 (1995); Archibold v. Brown, 9 Vet. App. 124 (1996).  Accordingly, the issues of service connection for bilateral hearing loss, tinnitus, and fatigue must be remanded for the issuance of a SOC.

In his various substantive appeals dated in March 2009 and July 2011, the Veteran requested a videoconference hearing before the Board in conjunction with his claims.  On February 3, 2012 and again on February 28, 2012, he was informed that his requested hearing had been scheduled for March 6, 2012.  The Veteran failed to appear for his scheduled hearing.  In response to the notification, the Veteran submitted a statement which was received by the Board on March 20, 2012 indicating that he was not able to attend the March 2012 hearing because he did not receive the notice of the hearing until March 3, 2012 and could not schedule a driver to take him to his hearing.  He requested that another hearing be scheduled and that he be afforded more notice of the time and date of the hearing.  The Veteran's request to reschedule his hearing date was untimely because it was not received two weeks prior to the scheduled March 6, 2012, hearing date.  38 C.F.R. § 20.704(c)(2011).  However, the Veteran's request to reschedule could not have been received within two weeks of his hearing as he asserts that he did not receive said notice until March 3, 2012, less than two weeks prior to the hearing date.  The Board finds that the Veteran has submitted good cause as the circumstances that a timely request to reschedule could not have been submitted two weeks prior to the scheduled hearing date.  38 C.F.R. § 20.704(d)(2011).  As such, the Board concludes that a remand is necessary in order that the RO may reschedule the Veteran for a videoconference hearing.  38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 19.75, 19.76, 20.703, 20.704 (2011).  

Accordingly, the case is REMANDED for the following action:

1. The RO should take appropriate steps to schedule the Veteran for a videoconference hearing.  The Veteran should be notified in writing of the date, time, and location of the hearing.  Sufficient time should be provided to the Veteran between the notice provided to the Veteran and the scheduled videoconference hearing to allow him to make travel arrangements.  

2. Then, issue a SOC, containing all applicable laws and regulations, on the issues of entitlement to bilateral hearing loss, tinnitus, and fatigue.  Manlincon, 12 Vet. App. 238.  Advise the Veteran of the time period in which to perfect his appeal.  If, and only if, the Veteran perfects an appeal as to any of these issues within the applicable time period, should an issue be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


